Third District Court of Appeal
                              State of Florida

                          Opinion filed April 8, 2015.

                              ________________

                               No. 3D14-393
                         Lower Tribunal No. 12-3730
                            ________________

                     In Re: Forfeiture of 100,000 Euros
      Luis Felipe Ospina Garrido and Ospina Garrido e Hijos,
                                  Appellants,

                                      vs.

                    Miami-Dade Police Department,
                                   Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Antonio Arzola,
Judge.

     Berrio & Berrio and Juan D. Berrio, for appellants.

     Kimberly Redmon-Jones, for appellee.


Before WELLS, ROTHENBERG and LAGOA, JJ.

     WELLS, Judge.

                          On Motion for Clarification
      We grant Appellant’s Motion to Clarify the Record solely to correct two

dates in the opinion of this court issued February 25, 2015. It is undisputed that

Homeland Security visited Ospina’s business in Colombia February 3, 2012, eight

days after visiting the Appellant’s two suppliers in the United States. February 7,

2012, some four days later, MDPD filed its verified forfeiture complaint. The

opinion of this court issued February 25, 2015 is unchanged in all other respects.




                                         2